                 Case 2:21-cv-00270-BJR Document 34 Filed 05/21/21 Page 1 of 8




 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     PARLER LLC,
 9
                               Plaintiff,                   No. 2:21-cv-00270-BJR
10

11          v.                                              DECLARATION OF AMBIKA K.
                                                            DORAN IN SUPPORT OF
12 AMAZON WEB SERVICES, INC., and                           MOTION FOR LEAVE TO
   AMAZON.COM, INC.,                                        AMEND NOTICE OF REMOVAL
13

14                             Defendants.

15

16          I, Ambika Kumar Doran, declare:

17                   I am a partner in the law firm Davis Wright Tremaine LLP, counsel for Defendants

18 Amazon Web Services, Inc. and Amazon.com, Inc. I make this declaration from personal
19 knowledge.

20                   On April 30, 2021, Parler served on Defendants a Motion for Rule 11 Sanctions.

21 The Motion claims that “the allegation that Parler is solely a citizen of Nevada because that is its

22 principal place of business” is “legally and factually false,” and that Defendants have “refused to

23 correct” this error despite “opportunities to withdraw [their] flawed Notice of Removal and

24 stipulate to a remand of this action to state court.”

25                   On May 18, 2021, my co-counsel, Alonzo Wickers, and I left a voicemail for

26 Parler’s counsel, Angelo Calfo, informing Mr. Calfo that Defendants intended to seek leave to

27 amend their notice of removal and asking for times to meet and confer.
     DECLARATION OF AMBIKA K. DORAN IN SUPPORT OF MOTION                      Davis Wright Tremaine LLP
     FOR LEAVE TO AMEND NOTICE OF REMOVAL - 1                                          L AW O FFICE S
                                                                                 920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                           Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 34 Filed 05/21/21 Page 2 of 8




 1                Having heard nothing, on May 19, 2021, I followed up with an email, renewing our

 2 request for times to meet and confer. The parties exchanged emails about the proposed substance

 3 of Defendants’ motion, and at 4:59 p.m. on May 21, Mr. Calfo responded that Parler viewed the

 4 proposed amendment as “exacerbat[ing]” the “Rule 11 violations.” A true and correct copy of our

 5 email exchange is attached as Exhibit 1.

 6         I declare under penalty of perjury that the foregoing is true and correct.

 7         Executed this 21st day of May, 2021, at Mercer Island, Washington

 8
 9
                                                  /s/ Ambika K. Doran
10                                                Ambika Kumar Doran
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     DECLARATION OF AMBIKA K. DORAN IN SUPPORT OF MOTION                       Davis Wright Tremaine LLP
     FOR LEAVE TO AMEND NOTICE OF REMOVAL - 2                                           L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                            Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 34 Filed 05/21/21 Page 3 of 8




 1                                   CERTIFICATE OF SERVICE

 2         I hereby certify that counsel of record have been served a true and correct copy of the

 3 foregoing Declaration of Ambika K. Doran by electronic mail through the Court’s ECF

 4 Notifications to the following:

 5                 Angelo J. Calfo, WSBA# 27079
                   CALFO EAKES LLP
 6                 1301 Second Avenue, Suite 2800
                   Seattle, WA 98101
 7                 Email: angeloc@calfoeakes.com
 8                 David J. Groesbeck, WSBA No. 24749
                   DAVID J. GROESBECK, P.S.
 9                 1333 E. Johns Prairie Rd.
                   Shelton, WA 98584
10                 Email: david@groesbecklaw.com
11

12 DATED this 21st day of May, 2021.

13
                                               Davis Wright Tremaine LLP
14                                             Attorney for Defendants
15
                                               By s/Ambika K. Doran
16                                                Ambika Kumar Doran, WSBA #38237

17

18
19

20

21

22

23

24

25

26

27
     DECLARATION OF AMBIKA K. DORAN IN SUPPORT OF MOTION                   Davis Wright Tremaine LLP
     FOR LEAVE TO AMEND NOTICE OF REMOVAL - 3                                       L AW O FFICE S
                                                                              920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                        Seattle, WA 98104-1610
                                                                         206.622.3150 main · 206.757.7700 fax
Case 2:21-cv-00270-BJR Document 34 Filed 05/21/21 Page 4 of 8




          EXHIBIT 1
                   Case 2:21-cv-00270-BJR Document 34 Filed 05/21/21 Page 5 of 8




From:                              Angelo Calfo <angeloc@calfoeakes.com>
Sent:                              Friday, May 21, 2021 4:59 PM
To:                                Kumar, Ambika
Cc:                                Wickers, Alonzo; Stark, Michelle
Subject:                           RE: Parler - meet & confer


Ambika,

We reviewed your emails below relating to Amazon’s intent to move to amend its removal notice. We believe that
Amazon’s actions in doing so will only exacerbate the Rule 11 violations that have been committed to date. The
appropriate course of action here is for Amazon to stipulate to a remand to state court due to the false allegation in its
original removal papers that there was complete diversity of the parties. That allegation was made without a
reasonable basis and without any factual or legal investigation into its accuracy. You have conceded as much in prior
correspondence. Amazon’s tardy proposal to withdraw the false allegation only bolsters our Rule 11 motion.

Some points we urge you to consider before proceeding:

       You have provided no authority for the notion that a party can leverage its way into federal court by falsely
        alleging the existence of complete diversity and then (1) ask for discovery to develop a different theory to
        support removal; and (2) at the same time, claim that it has sufficient information to allege diversity on
        information and belief. We seriously doubt any court would countenance this conduct.
       Under certain circumstances, the law may permit a party to amend its removal notice to allege other grounds
        for federal jurisdiction, but only within the timeframe in which the removing party was originally permitted to
        seek removal. Here, of course, that time frame has indisputably passed. There is no authority for amending a
        removal notice to plead a substantively different basis for jurisdiction after the time permitted for seeking
        removal.
       The allegation you purport to make on “information and belief” is as unfounded as the allegation in your original
        removal notice that Parler is a citizen of Nevada. Parler’s corporate disclosure statement shows that the JP
        Morgan Trust Company of Delaware is a trustee of a trust that is a member of NDM Ascendant LLC, which is a
        member of Parler. You have no basis to allege, on information or belief or otherwise, that the Rebekah Mercer
        2020 Irrevocable Trust is anything other than a traditional trust and the allegation you propose below to the
        contrary is nothing other than speculation that lacks any basis. You could have investigated this issue prior to
        removing the case on a snap removal theory but you chose not to do so.
       While the Carolina Casualty case you cite suggests that a plaintiff may allege diversity based on “information
        and belief,” it does not stand for the proposition that a defendant may remove a case based on “information
        and belief.” See Washington v. Mercedes-Benz USA, LLC, No. CV 20-03133-CJC(KSX), 2020 WL 2991537, at *2
        (C.D. Cal. June 3, 2020) (“alleging diversity of citizenship upon ‘information and belief’ cannot support
        removal”). This is particularly true where, as here, you have evidence of Parler’s Delaware citizenship as set
        forth in Parler’s corporate disclosure statement.
       Local Rule 101(f) requires Amazon to identify the citizenship of all of Parler’s members. The allegation you
        propose to make “on information and belief” does not do that but rather dodges the issue by claiming Parler is
        not a citizen of Delaware, an allegation we have told you is incorrect and contrary to Parler’s corporate
        disclosure statement. We also refer you to the local district court cases cited in our Rule 11 motion at pages 7-8.

We urge you not to proceed down this frivolous path. If you proceed, we do not believe Amazon is eligible for safe
harbor, and, based on what you’ve informed us of to date, we intend to proceed with our Rule 11 filing.



                                                             1
                            Case 2:21-cv-00270-BJR Document 34 Filed 05/21/21 Page 6 of 8
Because you waited nearly three weeks before contacting us regarding the Rule 11 motion, we have had to turn our
attention to this issue at the last minute. As I mentioned to you, I’m out of town today and am now about to get on a
plane. We urge you, based on the above and all of our correspondence and submissions to date, not to exacerbate your
Rule 11 violations by proceeding in the manner proposed. If you choose to do so, please explain why in light of our
above analysis.

Angelo

From: Kumar, Ambika <AmbikaKumar@dwt.com>
Sent: Friday, May 21, 2021 9:26 AM
To: Angelo Calfo <angeloc@calfoeakes.com>
Cc: Wickers, Alonzo <alonzowickers@dwt.com>; Stark, Michelle <MichelleStark@dwt.com>
Subject: RE: Parler - meet & confer

Thanks, Angelo. We totally understand that you need some time to look this over. Still, given that the Rule 11 safe
harbor expires after today, and that we contacted you Tuesday, we intend to file today—unless you agree to extend that
safe harbor. We can be available to meet and confer later in the day if needed.

We intend to withdraw the allegation that Parler is a citizen of Nevada. We intend to replace it with the following:

“On information and belief, Parler is neither a citizen of Delaware nor Washington.”

We will make the related change of removing the cases on jurisdiction for a corporation.

Please let us know what times work.

Regards,
Ambika

Ambika Kumar | Davis Wright Tremaine LLP
Partner | Co-Chair, Media Law Practice
920 Fifth Avenue, Suite 3300 | Seattle, WA 98104
Tel: (206) 757-8030 | Fax: (206) 757-7030 | Mobile: (206) 356-0397
Email: ambikakumar@dwt.com | Bio: https://www.dwt.com/people/k/kumar-ambika

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.


From: Angelo Calfo <angeloc@calfoeakes.com>
Sent: Friday, May 21, 2021 8:05 AM
To: Kumar, Ambika <AmbikaKumar@dwt.com>
Cc: Wickers, Alonzo <alonzowickers@dwt.com>; Stark, Michelle <MichelleStark@dwt.com>
Subject: RE: Parler - meet & confer

Thanks, Ambika. I understand you must have had other things to attend to, but because your response did not come
until late last night we need the morning to review your positions and the case you cite. I’ll be in touch about a further
conference, which we believe is necessary before you file your request to amend your removal notice. In the interim, if
you have finalized your draft allegation purporting to show diversity, please send it on as soon as you can. What you
propose as an allegation of diversity is insufficiently specific for us to evaluate it for purposes of meeting and conferring
on the issue.

From: Kumar, Ambika <AmbikaKumar@dwt.com>
Sent: Thursday, May 20, 2021 9:54 PM
To: Angelo Calfo <angeloc@calfoeakes.com>

                                                                                          2
                            Case 2:21-cv-00270-BJR Document 34 Filed 05/21/21 Page 7 of 8
Cc: Wickers, Alonzo <alonzowickers@dwt.com>; Stark, Michelle <MichelleStark@dwt.com>
Subject: RE: Parler - meet & confer

Angelo,
Thanks for your response. Here are answers to your questions:

1. We propose to amend the notice to allege on information and belief that Parler LLC is not a citizen of Delaware or
Washington. We will withdraw the allegation that Parler is a citizen of Nevada. We are still finalizing the language.

2. The information to determine diversity is within Parler’s possession. Under binding Ninth Circuit precedent, a party
may allege diversity upon information and belief where the information needed is not publicly available. See Carolina
Cas. Ins. Co. v. Team Equip., Inc., 741 F.3d 1082 (9th Cir. 2014).

3. I’m not sure why this is relevant to whether you will agree, but we believe your continuing objection to our notice of
removal is unwarranted. We have already outlined our position in response to the motion to remand, and this amended
notice would conform to that position. We plan to make this motion in an abundance of caution.

I am not available at 9. Are there other times that would work for you? I’m free at 9:30 or 11, as is Al.

Regards,
Ambika

Ambika Kumar | Davis Wright Tremaine LLP
Partner | Co-Chair, Media Law Practice
920 Fifth Avenue, Suite 3300 | Seattle, WA 98104
Tel: (206) 757-8030 | Fax: (206) 757-7030 | Mobile: (206) 356-0397
Email: ambikakumar@dwt.com | Bio: https://www.dwt.com/people/k/kumar-ambika

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.




From: Angelo Calfo <angeloc@calfoeakes.com>
Sent: Thursday, May 20, 2021 10:34 AM
To: Kumar, Ambika <AmbikaKumar@dwt.com>
Cc: Stark, Michelle <MichelleStark@dwt.com>; Wickers, Alonzo <alonzowickers@dwt.com>
Subject: RE: Parler - meet & confer

Hi Ambika,

Thanks to you and Alonzo for leaving your voice mail late on Tuesday. I was not able to return the call yesterday as I am
currently out of the office. Judge Rothstein’s chamber procedures provide that the parties have a minimum of three
days to have the opportunity to meet and confer. That time frame is especially important here, as the issue you are
raising has been the subject of numerous communications between the parties and is, as a result, complex. I am
interested in working through Amazon’s sudden decision to amend its removal notice to determine how we will respond
at your proposed meet and confer conference. But I need information to prepare. Specifically, please provide the
following information:

           How precisely does Amazon propose to amend its removal notice? Would you agree to provide us a copy of the
            amended removal notice in the form you intend to file it prior to our meet and confer?
           Is Amazon continuing to maintain there is complete diversity of the parties in its amended removal notice? How
            will Amazon satisfy its burden of showing that complete diversity exists?
           Why is Amazon proposing to amend its notice at this time rather than when we first notified it of the
            deficiencies in its removal notice months ago?


                                                                                          3
                            Case 2:21-cv-00270-BJR Document 34 Filed 05/21/21 Page 8 of 8
We foresee the specter of additional Rule 11 violations with your proposed amended notice so we want to understand
Amazon’s new approach as clearly as possible before it proceeds with filing.

Could you provide a response to the above questions by close of business today? I’m available tomorrow morning at 9
am PT to confer following receipt of the requested information.

Best regards,

Angelo

From: Kumar, Ambika <AmbikaKumar@dwt.com>
Sent: Wednesday, May 19, 2021 10:23 PM
To: Angelo Calfo <angeloc@calfoeakes.com>
Cc: Stark, Michelle <MichelleStark@dwt.com>; Wickers, Alonzo <alonzowickers@dwt.com>
Subject: Parler - meet & confer

Angelo,
As you know, we are required to meet and confer concerning any motion before filing it, under Judge Rothstein’s rules.
Pursuant to those rules, Al and I left a voice mail for you yesterday indicating we intended to move to amend our notice
of removal. Neither of us has received a phone call back.

Please let us know times that work for you Thursday and Friday morning. We intend to file our motion by end of day
Friday.

Regards,
Ambika

Ambika Kumar | Davis Wright Tremaine LLP
Partner | Co-Chair, Media Law Practice
920 Fifth Avenue, Suite 3300 | Seattle, WA 98104
Tel: (206) 757-8030 | Fax: (206) 757-7030 | Mobile: (206) 356-0397
Email: ambikakumar@dwt.com | Bio: https://www.dwt.com/people/k/kumar-ambika

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.




                                                                                          4
